Title: From George Washington to Clement Biddle, 3 December 1787
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon Decr 3d 1787.

Your letters of the 23d of Septr & 15th of Novr came duly to hand. You may inform Mr Haines that my Barley, this year, shared the same fate with my other crops. The drought during the summer was so excessive that I cannot form any just opinion of what it might produce in a seasonable year; it yielded about 14 bushls to the acre which was a proportionate crop to any other kind of Grain which I sowed; and if I judge of its success from this circumstance it must be favourable. This information I would have given you sooner had I been able to have ascertained the quantity of Barley that was made.
I have requested Thomas Smith Esqr. of Carlyle, who, I expect, has, or will recover some money which is due to me in the Western Country, to put it into your hands, unless he has an opportunity of forwarding it directly to Alexandria; if you should receive it I will thank you to deposit it in the bank for me, & send me the notes that I may negociate them here as I have occasion for the Money.
I enclose to you a letter to Mr Smith which I will thank you to forward in as safe & expeditious a manner as you can.
As I imagine you have, by this time, recd the interest due on my warrant in your hands, or if you have not, Mr Smith will, upon receiving the enclosed letter, forward some money to you, I must request you to pay Mr Charles Pettit’s bill for 4 Backs &8 Jambs sent to me, which amounts to £18.5–1.
I will thank you to inform me the lowest prices for which good fresh Clover, Timothy & Orchard Grass seed can be purchased with you. I am Dear Sir, Yr most Obedt Hbe Servt

Go: Washington



P.S. The Leopard skin sent by Captn Steward arrived safe.

